THOMPSON, Circuit Justice.
This case comes before the court on a writ of error to the Northern district of this state. A bill of exceptions was taken at the trial, and the argument here has been brought under considerations growing out of the pleadings, as well as the exceptions at the trial. The pleadings are extremely loose and inaccurate, and seem to have been more calculated to entangle the case in the net of form, than to have it tried upon its merits; and it would have been a discreet exercise of the powers of the court below to have corrected this by ordering a repleader. That, however, is beyond the reach of this court in the present stage of the cause; and I shall only notice the objections arising upon the bill of exceptions. The action is in debt on a bond, bearing date the 1st September, 1813, in the penalty of $20,000, with a condition reciting, that by general orders of the commander-in-chief of the state of New York, certain militia of the state of New York had been organized and ordered into the service of the United States; and that Samuel Ed-monds had been duly assigned and appointed principal paymaster of all the militia of said state which had been or might be ordered into the service of the United States, condition.ed that if the said Edmonds shall keep and render just and true accounts and vouchers of all his receipts and expenditures in said office, and account for, and deliver and pay over to some proper officer or department of the United States, all moneys and public property of the United States which may be in his custody, possession or control, and shall in all things honestly, faithfully and truly demean himself in the said office of principal paymaster, then the obligation to be void. Upon the trial, the plaintiffs produce in evidence a transcript from the treasury department, duly authenticated, stating the balance only of account between the United States and Samuel Edmonds, late paymaster-general of the New York militia.
Two objections were taken to the admission of this evidence: (1) That it did not purport to be an account against Samuel Edmonds, in his character or capacity as charged in the bond, and alleged in the declaration. (2) That it stated only the balance, and did not state the items. Although the exception, with respect to the form in which the account was presented, may be a mistake as to the capacity in which Ed-monds stands charged at the treasury, and which probably might be explained, under proper averments in' the declaration; yet, as the case stood upon the pleadings and evidence before the court, the transcripts did not correspond with the allegations in the declaration. In the bond and declaration, Edmonds is described as principal paymaster of the militia of the state of New York, which have been or may be ordered into the service of the state of New York; and the evidence was an account against him as paymaster-general of the New York *1287militia. The court could not, as ■ matter of law, decide that these different descriptions applied to the same officer. In the account, he is not only described as paymaster-general, instead of principal paymaster, but he is called paymaster-general of the New York militia, which may include all the militia of New York; whereas, the bond is as principal paymaster of the militia of ■ New York, which has been or may be ordered into the service of the United States. The latter capacity is more limited than the former; and it is in the more limited capacity that’the sureties have bound themselves; and they have a right to confine their responsibility to their undertaking by their bond. Both Edmonds and his sureties may be estopped, by their bond, from denying that he acted in the character of principal paymaster of the militia of the state of New York, ordered into the service of the United States, and might be held accountable for money paid over to him, and to be disbursed in that character; but it must be shown that money was advanced to him in •that character, in order to make his sur'eties responsible. The suggestion that there may be some mistake in the statement of the account from the treasury, is founded upon the • circumstance that in the bill of particulars furnished under the order of the district judge, it purports to be a statement of moneys received by Samuel Edmonds, principal paymaster, corresponding with his character, as described in the bond; but the court cannot judicially know that Edmonds did not undertake to discharge duties also, .under the character of paymaster-general of the militia of New York, and moneys received by him as such would not be covered by the bond. This supersedes the necessity of examining the other objections arising upon the bill of exceptions.
NOTE. In an action on a bond for the payment of a sum of money by instalments, it is not necessary to assign breaches in the declaration according to the requirement of the statute. Spaulding v. Millard, 17 Wend. 331. In declaring on a justice’s judgment, rendered in this state, it is sufficient, besides stating the amount of the judgment, the time and place of its rendition, and the name of the magistrate, to allege that the judgment was rendered in a justice’s court in a county of this state, in an action of which justices of the peace have civil jurisdiction. Stiles v. Stewart, 12 Wend. 473. In declaring on a justice’s judgment of a sister state, the statute giving jurisdiction to the justice must be pleaded. Sheldon v. Hopkins, 7 Wend. 435. In a suit on a bond given by a deputy sheriff for the faithful performance of the duties of his office, the plaintiff must assign breaches, and cannot, without such assignment, take a verdict for even nominal damages. Barnard v. Darling, 11 Wend. 30. Where, in an action of debt, two several sums are demanded as due and owing in two separate counts, the declaration should, in the commencement, demand the aggregate amount, the first count should describe the sum demanded in it as parcel. &.C., and the second count the sum demanded in it as the residue, &c. People v. Van Eps, 4 Wend. 387. The assignee of a lease, who enters upon and occupies the demised premises, is liable for the rent in like manner with the assignor. In declaring against him, he may be described as assignee in general terms; and the manner in which the assignment was made need not be set forth. But the assignee cannot be made answerable, by the action of debt, for the rent of any part of the premises demised, except that which has been possessed and enjoyed by himself; and the rent in such cases may be apportioned, the action being founded on the privity of estate merely, and not on the privity of contract. Norton v. Vultee, 1 Hall, 384. The plaintiffs demised certain premises, for a term of yeare, to one F. L. Vultee. The lessee, a short time before the expiration of the term, died, and the defendant (his widow) took out letters of administration upon his estate, and continued in possession of a part of the premises until the lease expired. An action of debt being brought against her for all the rent which was in arrear at the time of the expiration of the lease, it was held, that she was only liable in this action for the rent of such parts of the premises as had been occupied by her after her husband’s death, xd. By the second section of the act (1 Rev. Laws, 222), any person, losing at any game any sum above twenty-five dollars, and paying the same, may, at any time within three months, recover it back of the winner by an action of debt, founded on the act .As the remedy afforded to the loser is provided by statute, in pursuing that remedy the forms and limitations prescribed must be observed; and a general action of assumpsit will not lie. Id. Though the legal effects of altering, by consent of parties, the time limited to do an act, e. g. to make an award, in the condition of a bond, leaving the original date to stand, is to destroy the bond as a pre-existing one, and to give it effect only from the time of the alteration; yet the bond may be declared on as bearing its original date, with or without an averment that it was delivered afterwards. Tompkins v. Cor-win, 9 Cow. 255. A bond for performing an award was dated the 19th of September, 1825, and conditioned that the award should be made, &c., on or before the 31st of December then next; and afterward the parties extended the time for the award twice by erasure and inter-lineations: and the last time to the 19th of January, 1826. Held, that the plaintiff might either declare on the bond simply, as both dated and made on the 19th of September, or as dated that day and made afterward. Id. Where the merits of the case are affected by the time when a deed becomes valid, the time of delivery should be stated and shown; for the delivery gives it effect as a deed; otherwise, where time is immaterial. Id. A contract may be set forth in pleading according to its legal effect, though this vary from the precise words. Id. A deed executed on a particular day may, in general, be pleaded as made on any other day. Id. The supreme court have often held that, in pleading time, the words “next,” or “then next,” may be considered as referring to the day of the month, and not to the month itself. Id. Precedent of a declaration in debt on a judgment in a justice’s court. Smith v. Mumford, 9 Cow. 26. It is sufficient to say the party recovered so much (a sum within the justice’s jurisdiction) for such a cause, (being a matter within his jurisdiction,) without setting forth any of the previous proceedings. Id. The declaration on a justice’s judgment averred a recovery for a debt, and also ninety-three cents for the party’s damages, as well by reason of detaining the debts as for his costs, &c. Proof of $50 debt, and ninety-three cents costs. Held,' no variance. Id. The term used in the declaration imported costs only. Id. Form of declaration in debt against the sheriff for suffering an escape from execution, on a surrogate’s decree for distribution. Dakin v. Hudson. 6 Cow. 221. Such a declaration must aver that the surrogate’s court, which made the decree, granted the administration. Id. For, otherwise it has no jurisdiction to decree distribution. Id. In a declaration against the sheriff, for suffering an escape from execution, it is not good cause of demurrer that the judgment appears to be against A- and his wife, and the execution against A. only; nor that the execution appears to have been endorsed with a direction to receive interest, when no interest runs on the judgment; nor that the judgment and execution appear to be in favor of D. and others, without saying what others. Id. Any or all of these defects in the proceedings are no excuse to the sheriff who suffers the escape. Id. Such a declaration must describe the record and proceedings correctly; and if, when produced on the trial, they do not correspond, the objection may then be made on the ground of variance. Id. Such a declaration set out, in the first count, a surrogate’s decree, execution to the sheriff, and a voluntary escape. The second count set out a similar decree, execution, &e., and an involuntary escape. In setting out the decree, this second cohnt said a certain other judgment or decree, but then dropped the word “other,” and referred to the judgment, &c., by the word “said.” It set forth the execution as issued on the last-mentioned judgment, &e., but afterward referred to this execution by the word “said.” On general demurrer to the whole declaration, held well, and that there was no repugnancy ■ between the two counts. Id. In declaring on a bond, conditioned to pay a judgment in three months, or surrender the body of the defendant in execution, at the suit of the plaintiff, in thirty days thereafter, the taking out- execution by the plaintiff within the thirty days is a condition precedent, and must be shown in the declaration. Whitney v. Spencer, 4 Cow. 39. In a declaration upon a bond, conditioned to pay the taxable costs of a suit, licet srnpius requisitus is good on general demurrer. Bacon v. Wilber, 1 Cow. 117. It is not necessary for the plaintiff, in declaring the debt on a recognizance of bail, to allege that a fi. fa. had been issued against the principal previous to the return of the ca. sa. Gillespie v. White, 16 Johns. 117. A declaration on a bond conditioned for the performance of covenants, commencing in debt, after setting forth the condition, and assigning breaches, and. concluding in covenant, and demanding damages, is good, it seems, on special demurrer. Gale v. O’Brian, 13 Johns. 189. It is certainly good on general demurrer. Id. Same case, 12 Johns. 216. A breach of the condition of a bond “to free the land from all legal incumbrances, either by deed or mortgage, now in existence, and binding on the premises by the 20th of February,” is not well assigned by following and negativing the words of the condition, as such assignment does not necessarily amount to a breach, and the plaintiff ought to have shown some existing incumbrance on the 20th of February, or at the commencement of the suit. Julliand v. Burgott. 11 Johns. 6. If, in a declaration on a bond conditioned to pay several sums of money, at several days, the plaintiff assigns two several breaches for the non-payment of two several sums, it will be bad on special demurrer, for duplicity. Taft v. Brewster, 9 Johns. 334.
*1287The judgment must be reversed without costs, and a venire de novo awarded, returnable in this court.